Title: To James Madison from Sylvanus Bourne, 31 August 1810
From: Bourne, Sylvanus
To: Madison, James


        
          Duplicate
          Sir
          Amsterdam Augt 31 1810.
        
        It is my duty to mention that I have been given to understand both by a letter from Genl Armstrong & by information from the Prince Le Brun Arch Treasurer of the Empire now here, that it will be necessary owing to the political change in this Country to have my Commission renewed & addressed to the Emperor—if pleasing the President of the U States—& which I respectfully hope may be done—Should nothing more eligible present: as the State of our relations with the Powers at war does not yet present an aspect encouraging to the belief that I shall soon find a due Support from fees of Office of which I have been long deprived—while I have not ceased to attend with alacrity & Zeal to every official duty required of me.
        After twenty years passed in the public service I am left by unavoidable losses & misfortune in an unpleasant position: & cannot but hope for the attention of my Country Should the course of the public service offer any object in which I may be of public utility—& be enabled to derive some Sure & Stated emolument & my Children will mingle their gratitude with mine for the favour.
        A Strict embargo is lately laid on our vessells in the Ports of Denmark & a sequester on them in the Ports of Russia—to obtain a verification of their neutrality. England seems Still to insist that we Shall not carry on a trade with their enemies not allowed in times of peace & France prohibits the entry of Tobaccoes Ashes Rice our most valuable exports what then

have we left? I really fear that there will be no security or comfort for the Commerce of the U States till a general peace which is Still at a great distance. The Agonies of Europe have not yet reached their Crisis nor have the UStates yet ceased to feel their Share of the pain & embarrassment resulting therefrom. I have the honor to be with high Respect & fidelity yr Ob Sert
        
          S Bourne
        
      